Citation Nr: 9920497	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-05 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel





INTRODUCTION

The veteran served on active service from June 1964 to June 
1967, from August 1968 to January 1970 and from September 
1974 to May 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, denied entitlement to 
service connection for tinnitus. 

The case was previously before the Board in February 1997, at 
which time it was Remanded to verify additional claimed 
service, to obtain additional service records and to afford 
the veteran a comprehensive audiologic examination.  The 
requested development having been completed to the extent 
possible without the veteran's cooperation, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  



FINDING OF FACT

The claim of entitlement to service connection for tinnitus 
is not supported by cognizable evidence demonstrating the 
presence of the claimed disability, a nexus to service or 
otherwise that the claim is plausible or capable of 
substantiation. 



CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's February 1997 remand, additional 
service medical records from the veteran's periods of service 
were obtained, as well as verification of the veteran's 
periods of service.  However, the service medical records 
fail to reflect any complaints, treatment or diagnoses 
relating to tinnitus during his service.  

The Board further notes that a VA audiologic examination was 
requested in conjunction with the remand of the veteran's 
claim in February 1997.  The record contains a report dated 
in October 1997, which indicates that the veteran failed to 
report for this examination.  The RO followed-up with a 
telephone call to the veteran and left him a message on his 
recording machine.  In addition, a letter dated in November 
1997 was sent to the veteran inquiring as to his willingness 
to report for an examination and informing him of the 
importance of the information sought by the examination.  No 
response was received from the veteran, and there is no 
indication of the reason as to why the veteran failed to 
report.  

The governing regulation provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance paragraphs (b) or (c) of 38 C.F.R. § 3.655 (1998).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Paragraph (b) provides that 
when the examination was scheduled in conjunction with an 
original claim for compensation, the claim shall be rated 
based on the evidence of record.  See 38 C.F.R. § 3.655.  
Consequently, the Board will review the veteran's claim based 
on the evidence of record.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  
Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a) (1998).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability, and no more, 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 497-98 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

After reviewing the evidence of record, including service 
medical records and medical records dated following service 
as well as the veteran's statements, the Board finds that the 
veteran's claim for service connection for tinnitus is not 
well grounded.  In this regard, there were no complaints, 
treatment or diagnoses of tinnitus during service.  A VA 
audiological examination was afforded the veteran in May 1994 
where it was reported: "[a]lthough [no tinnitus] was present 
at time of testing the veteran experiences periodic, 
bilateral tinnitus which occurred in 1970 when exposed to 
helicopter noise."  The Board considers the foregoing 
statement a mere recordation of history as related by the 
veteran since no reference was made to tinnitus in the 
summary of the examination, the condition was not present at 
the examination, and no reference is made to the claimed 
condition in pertinent service medical records or thereafter.  

The Court has stated that a medical opinion based entirely on 
a claimant's historical account of his medical and service 
background lacked probative value.  See Reonal v. Brown, 5 
Vet. App. 458 (1993).  Considering the absence of any 
clinical foundation (and in consideration of the clear 
medical evidence to the contrary), the examiner's statement 
amounts to no more than a mere suspicion regarding symptoms 
which may have been present almost 15 years or more earlier 
and simply may not be called competent medical evidence 
showing that the veteran's claim was "plausible" or 
"possible." Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Having, in effect, determined that the only VA examination of 
record was inadequate because it failed to include an 
accurate assessment of the veteran's current disability, and 
because it was founded on less than all service medical 
records, the Board's April 1997 remand included direction 
that the veteran be afforded an additional VA audiometric 
examinations.  But he failed to report for the examination.  
Absent the clinical findings that would have been produced 
had the veteran attended a VA examination, the Board 
concludes there is insufficient evidence to the presence of 
the veteran's claimed disability at issue.

Even assuming that the VA audiological examination of May 
1994 is construed as demonstrating that the veteran does, in 
fact, have tinnitus, there is no medical evidence which 
relates a current diagnosis of tinnitus to the veteran's 
active service and any acoustic trauma he may have been 
exposed to during service.  Moreover, although the veteran is 
competent to describe symptoms perceptible to a lay person, 
he is not competent to provide a medical diagnosis or an 
opinion regarding medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, his lay evidentiary 
assertions cannot establish two of the three basic elements 
of a well-grounded claim for service connection: current 
disability, or a nexus between a current disability and an 
injury or disease in service.  Accordingly, the claim must be 
denied as not well-grounded for failure to submit evidence 
that shows a current disability or a nexus to service.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

